`




                            NUMBER 13-13-00251-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

         IN RE THE GOODYEAR TIRE & RUBBER COMPANY
       AND GOODYEAR-DUNLOP TIRES NORTH AMERICA, LTD.


                       On Petition for Writ of Mandamus.


                         MEMORANDUM OPINION
               Before Justices Rodriguez, Garza and Perkes
                    Memorandum Opinion Per Curiam

      On May 13, 2013, relators, the Goodyear Tire and Rubber Company and

Goodyear-Dunlop Tires North America, Ltd., filed a petition for writ of mandamus

contending that the Honorable Jack Marr, presiding judge of the 24th Judicial District

Court of Calhoun County, Texas, abused his discretion, leaving relators without an

adequate appellate remedy, by rendering certain discovery orders on March 28, 2013.

Relators also filed a motion for temporary relief in which they asked this Court to impose

a stay on the underlying proceedings until such time as we may fully consider the
petition for writ of mandamus.     On May 14, 2013, we granted relators’ motion for

temporary relief and ordered the real parties in interest to file any response to the

petition for writ of mandamus. Responses were filed on May 29 and May 30, 2013.

       Having reviewed relators’ petition for writ of mandamus, the responses filed

thereto, and the record documents provided by the parties, this Court is of the opinion

that relators have not shown themselves entitled to the relief sought. Accordingly, we

hereby DENY relators’ petition for writ of mandamus and LIFT the previously-imposed

stay on trial court proceedings.




                                               PER CURIAM

Delivered and filed the
26th day of July, 2013.




                                           2